DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Brian Drozd on 1/25/2022.
	
	The application has been amended as follows:
Claim 4: 
A method comprising: 
determining, using a location system comprising a transmitter, a position of a mapping robot on a synthetic ground, the mapping robot comprising (1) at least two motorized wheels, (2) teeth, and (3) for each motorized wheel, a motor configured to drive the wheels in rotation, 

collecting (1) position information from the location system, and (2) information on electrical consumption of the motor, and 
displaying the electrical consumption as a function of the position information when the electrical consumption is above or below a set threshold in order to recognize density of balls with the position information.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 4, the prior art made of record fails to specifically teach the feature of “a display system … to display the electrical consumption as a function of position information when the electrical consumption is above or below a set threshold in order to recognize density of balls with the position information.” Therefore, this limitation, when combined with other limitations of the claim, renders the independent claims as well as the dependent claims novel and non-obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664